Citation Nr: 0509543	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-28 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to Chapter 35, Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant & her daughter


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from March 1942 to June 1943.  
He died on March [redacted], 2002.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death and to Dependents' Educational 
Assistance.  The appellant has perfected a timely appeal.  
She also testified at an RO hearing held in December 2003.

In October 2004, the appellant withdrew her request for a 
Board hearing.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.704 (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 2005, the appellant's service representative 
submitted additional medical evidence in the form of a 
private examiner's opinion in support of the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The AOJ is required to issue a 
supplemental statement of the case in response to this new 
evidence.  38 C.F.R. § 19.37 (2004); see Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

A review of the claims folder shows that the RO previously 
requested that Dr. Jeffrey Peters, VAMC Highland Drive, 
Pittsburgh, Pennsylvania, provide an opinion regarding the 
cause of the veteran's death.  Dr. Peters provided this 
opinion in January 2003.  As noted above, the appellant then 
submitted new medical evidence in support of her claim in 
March 2005.  The newly submitted medical evidence obviously 
was not available to Dr. Peters when he provided his opinion 
in January 2003 concerning the cause of the veteran's death.  
Therefore, on remand, Dr. Peters should be asked to review 
the newly submitted evidence and provide an addendum to his 
January 2003 opinion.

Accordingly, this case is REMANDED for the following actions:

1.  Contact the VA Medical Center 
Highland Drive in Pittsburgh, 
Pennsylvania, Jeffrey Peters, M.D., if 
available, and request that this examiner 
provide an addendum to his January 2003 
opinion regarding the cause of the 
veteran's death.  The claims folder must 
be sent to this examiner for review.  Ask 
Dr. Peters to review the medical opinion 
provided by Craig N. Bash, M.D., in March 
2005, and to discuss whether this new 
medical evidence changes his opinion 
regarding the cause of the veteran's 
death.

If Dr. Peters is not available, another 
medical professional may review the 
claims folder, to specifically include 
Dr. Peters' January 2003 opinion and Dr. 
Bash's March 2005 opinion, and provide an 
opinion regarding the cause of the 
veteran's death.  The claims folder must 
be sent to the examiner(s) for review.  

2.  Then, re-adjudicate the claims of 
entitlement to service connection for the 
cause of the veteran's death and to 
Dependents' Educational Assistance.  If 
any determination remains adverse to the 
appellant, issue a supplemental statement 
of the case before the claims folder is 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


